          Case 1:18-cv-01333-DLF Document 12 Filed 04/24/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


  JUDICIAL WATCH, INC.,

                  Plaintiff,

          v.                                          Civil Action No. 18-1333 (DLF)

  U.S. DEPARTMENT OF JUSTICE,

                  Defendant.


                                    JOINT STATUS REPORT

       The parties, by and through counsel, respectfully submit this Joint Status Report pursuant

to the Court’s Minute Order dated March 22, 2019.

       As previously reported in the parties’ March 21, 2019 Joint Status Report, Defendant has

released records to Plaintiff in response to Plaintiff’s FOIA request with portions withheld under

FOIA Exemption (b)(6) (5 U.S.C. § 552(b)(6)).

       Plaintiff has been reviewing Defendants’ production to determine if there any issues left

to resolve with the sufficiency of Defendants’ searches and responses. Plaintiff respectfully

requests additional time to complete its review and identify any outstanding issues. The parties

propose to further meet and confer after Plaintiff’s review is complete and request that the Court

direct the parties to submit another joint status report identify any issues still in dispute and

proposing a schedule for further proceedings on or before June 14, 2019.
         Case 1:18-cv-01333-DLF Document 12 Filed 04/24/19 Page 2 of 2



Dated: April 24, 2019                          Respectfully submitted,

By: _/s/ James F. Peterson______________       JESSIE K. LIU
JAMES F. PETERSON                              D.C. Bar 472845
D.C. Bar No. 450171                            United States Attorney
JUDICIAL WATCH, INC.
425 Third Street SW, Suite 800                 DANIEL F. VAN HORN
Washington, DC 20024                           D.C. Bar 924092
(202) 646-5172                                 Chief, Civil Division
jpeterson@judicialwatch.org
                                               By: /s/ Daniel P. Schaefer
Counsel for Plaintiff                          DANIEL P. SCHAEFER
                                               D.C. Bar 996871
                                               Assistant United States Attorney
                                               555 4th Street, N.W.
                                               Washington, D.C. 20530
                                               (202) 252-2531
                                               Daniel.Schaefer@usdoj.gov

                                               Counsel for Defendant




                                           2
